                  Case 1:21-mj-00313-RMM Document 1 Filed 03/16/21 Page 1 of 1


AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                           District of Columbia
                  United States of America                          )
                             V.                                     )
                                                                    )      Case No.
            JAMES DOUGLAS RAHM III
                                                                    )
                 DOB:XXXXXX                                         )
                                                                    )
                                                                    )
                          Defendant(s)

                                                 CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    January 6, 2021              in the county of __________ in the
                         in the District of       Columbia      , the defendant(s) violated:
            Code Section                                                     Offense Description
        18 U.S.C. § 1512(c)(2)- Obstruction of Justice/Congress,
        18 U.s.c: § 1752(a)( l )- Knowingly Entering or Remaining in any Restricted Building or
        Grounds Without Lawful Authority,
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
        40 U.S.C. § 5104(e)(2)(D)- Violent Entry and Disorderly Conduct on Capitol Grounds;
        40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.
         This criminal complaint is based on these facts:
  See attached statement of facts.




         N Continued on the attached sheet.


                                                                                               Complainant's signature

                                                                                  PATRICK MUTETEKE, Special Agent
                                                                                               Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone.

Date:             03/16/2021
                                                                                                 Judge 's signature

City and state:                         Washington, D.C.                     Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
